               Case 7:20-cv-05188 Document 1 Filed 07/07/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 Joel Brach
                                            Plaintiff,

                                                                        DEMAND FOR JURY TRIAL

                                                                         C.A. No.: 7:20-cv-5188

        -v.-
 Citibank, N.A.

                                         Defendant.


                                           COMPLAINT

       Plaintiff Joel Brach ("Plaintiff") by and through his attorneys, and as and for his Complaint

against Defendant Citibank, N.A. (“Citibank”) respectfully sets forth, complains and alleges, upon

information and belief, the following:


                       INTRODUCTION/PRELIMINARY STATEMENT


         1.     Plaintiff brings this action for damages and declaratory and injunctive relief arising

     from Defendant's violations of Section 227 et.seq. of Title 47 of the United States Code,

     commonly referred to as the Telephone Consumer Protection Act (''TCPA'').



                                              PARTIES

       2.       Plaintiff is a resident of the State of New York, County of Orange, residing at 5

   Lizensk Blvd, Monroe, NY, 10950.

       3.       Defendant Citibank, N.A. is a corporation with an address for service in New York,

   c/o CT Corporation System, 28 Liberty Street, New York, NY, 10005.


                                                                                                    1
             Case 7:20-cv-05188 Document 1 Filed 07/07/20 Page 2 of 4



                                JURISDICTION AND VENUE

        4.    The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, as well as

 15 U.S.C. § 1692 et. seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendant

 jurisdiction over the State law claims in this action pursuant to 28 U.S.C. § 1367(a).

        5.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).



                                 FACTUAL ALLEGATIONS

        6.    Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

 though fully state herein with the same force and effect as if the same were set forth at length

 herein.

        7.    Sometime prior to August 2018, a consumer obligation was allegedly incurred with

 Citibank.

   8.         On information and belief, on a date better known to Defendant Citibank, Defendant

Citibank began calling Plaintiff’s cellular telephone (ending in 7979), using an automatic

telephone dialing system (“ATDS” or “predictive dialer”) and/or using an artificial or

prerecorded voice.

   9.         Defendant Citibank placed calls to Plaintiff’s cell phone in the manner described

previously.

   10.        On or around August 3, 2018 Plaintiff told Defendant Citibank not to contact him on

his cellphone and revoked any consent the Defendant Citibank may have previously had to call

the Plaintiff in this manner.

   11.        Once Defendant Citibank was aware that its calls were unwanted, its continued calls

could have served no purpose other than harassment.
          Case 7:20-cv-05188 Document 1 Filed 07/07/20 Page 3 of 4



   12.     Defendant Citibank ignored Plaintiff’s prior revocation and continued to call his

cellular telephone number on a consistent basis.

   13.     These calls from Defendant Citibank to Plaintiff was a collection communication in

violation of numerous and multiple provisions of the TCPA, including but not limited to 47

U.S.C. § 227 (b)(1)(A) and 47 U.S.C. § 227(c)(5)(B).

   14.     As a result of Defendants unfair practices, Plaintiff has been damaged.


                            FIRST CAUSE OF ACTION
         (VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT)


   15.     Plaintiff repeats, reiterates and incorporates the allegations contained in all of the

paragraphs of this Complaint with the same force and effect as if the same were set forth at

length herein.

   16.     The TCPA prohibits a person from making any non-emergency call using any

automatic telephone dialing system or an artificial or prerecorded voice to any telephone phone

number assigned to a cellular telephone service. 47 U.S.C. § 227 (b), See 47 CFR 64.1200 (a)(1).

   17.     Defendant used an automatic telephone dialing system when it called Plaintiff’s

cellular telephone in violation of 47 U.S.C. § 227 (b)(1)(A), 47 CFR 64.1200 (a)(1).

   18.     Defendant used an artificial or prerecorded voice when it called Plaintiff’s cellular

telephone in violation of 47 U.S.C. § 227 (b)(1)(A).

   19.     Defendant willfully or knowingly violated the TCPA, 47 U.S.C. § 227, entitling

Plaintiff to three times the damages available under 47 U.S.C. § 227(c)(5)(B).

                              DEMAND FOR TRIAL BY JURY

   20.     Plaintiff demands and hereby respectfully requests a trial by jury for all claims and

issues this complaint to which Plaintiff is or may be entitled to a jury trial.
             Case 7:20-cv-05188 Document 1 Filed 07/07/20 Page 4 of 4




                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff Joel Brach demands judgment from Defendant Citibank, N.A. as

follows:

       a) For actual damages provided and pursuant to 47 U.S.C. § 227(b)(3);

       b) For statutory damages provided and pursuant to 47 U.S.C. § 227(b)(3);

       c) For attorney fees and costs provided and pursuant to 47 U.S.C. § 227(b)(3);

       d) A declaration that the Defendant’s practices violated the TCPA; and

       e) For any such other and further relief, as well as further costs, expenses and

           disbursements of this action as this Court may deem just and proper.


       Dated: July 7, 2020                   Respectfully Submitted,


                                                    /s/David Force
                                                    By: David P. Force, Esq.
                                                    Stein Saks, PLLC
                                                    285 Passaic Street
                                                    Hackensack, NJ 07601
                                                    Phone: 201-282-6500 ext. 107
                                                    Fax: 201-282-6501
                                                    Email: dforce@steinsakslegal.com
                                                    Attorneys for Plaintiff
